FILED
                                                                    United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                         Tenth Circuit

                           FOR THE TENTH CIRCUIT                         January 11, 2017
                       _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
JILL COIT,

      Plaintiff - Appellant,

v.                                                        No. 16-1146
                                             (D.C. No. 1:12-CV-00609-WYD-MJW)
ARISTEDES ZAVARAS, Director of the                         (D. Colo.)
Colorado Department of Corrections;
JAMES WELTON, Director of C.I.D.,
LARRY REID, L.V.C.F., ROBERT
CANTWELL, Director of Prison, LLOYD
WAIDE, L.V.C.F., MICHAEL DUSSART,
L.V.C.F., C.I.D. DENNIS HOUGHNON,
Pueblo, C.I.D. Colin Carson, D.W.C.F.,
JOHN MARTIN, JANE/JOHN DOE-DOE,
#1&2 (Who Took Legal Supreme Court
Mail), D.W.C.F., JOAN SHOEMAKER,
DR. P. FRANTZ, JANE/JOHN DOE-
DOE, #3 (Who Took 2 Cub Feet Legal
Box), D.W.C.F.,

      Defendants - Appellees.
                     _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before HOLMES, BALDOCK, and BACHARACH, Circuit Judges.
                  _________________________________


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Jill Coit, a state prisoner proceeding pro se,1 appeals the district court’s grant

of summary judgment on her claims brought under 42 U.S.C. § 1983 against various

prison officials. We find no error in the district court’s analysis and therefore affirm

for substantially the same reasons stated in its summary judgment order.

I. Background

      The amended complaint asserted three claims. First, Ms. Coit alleged various

defendants failed to protect her from sexual assaults by a staff member at La Vista

Correctional Facility. Second, she alleged various defendants deprived her of her

right to access the courts by interfering with her ability to send and receive legal

mail. Third, she alleged defendant Shoemaker deprived her of adequate medical

care, either with deliberate indifference to her medical needs or in retaliation for her

filing complaints.

      In response to the defendants’ motions to dismiss, the magistrate judge issued

two reports and recommendations. The district court overruled Ms. Coit’s objections

and adopted both recommendations, thereby narrowing the scope of her claims. The

following claims remained: failure-to-protect and retaliation claims that accrued on

or after March 9, 2010 and an Eighth Amendment claim against defendant

Shoemaker.


      1
         We construe Ms. Coit’s pro se pleadings liberally. See Childs v. Miller,
713 F.3d 1262, 1264 (10th Cir. 2013). However, pro se parties must follow the same
rules of procedure as other litigants. Kay v. Bemis, 500 F.3d 1214, 1218 (10th Cir.
2007). We will not supply additional factual allegations or construct a legal theory
on her behalf. See Smith v. United States, 561 F.3d 1090, 1096 (10th Cir. 2009).

                                            2
      The remaining defendants moved for summary judgment. The gist of

Ms. Coit’s failure-to-protect claim was that prison officials failed to take appropriate

action after she reported that sexual assaults were occurring at the La Vista

Correctional Facility. Ms. Coit reported that she knew the identities of at least one

victim and one assailant, a staff member, but refused to name these individuals unless

certain conditions were agreed to, most notably the transfer of her and the victim on

whose behalf she purported to speak to a prison in another state. The district court

found, with one exception, that there was no evidence of any personal participation

by any defendant—most of whom were supervisory officials at the Colorado

Department of Corrections. See Serna v. Colo. Dep’t of Corr., 455 F.3d 1146, 1151

(10th Cir. 2006) (“Supervisors are only liable under § 1983 for their own culpable

involvement in the violation of a person’s constitutional rights.”).

      With respect to defendant Houghnon, the investigator who investigated

Ms. Coit’s allegations, the court found he was entitled to qualified immunity. To

show that defendant Houghnon violated her constitutional rights, Ms. Coit needed to

make a showing that he was deliberately indifferent to a substantial risk of harm that

she faced. See Castillo v. Day, 790 F.3d 1013, 1020 (10th Cir. 2015) (“[A] prison

official must act with deliberate indifference to inmate health or safety to violate the

inmate’s constitutional rights.” (internal quotation marks omitted)). But Ms. Coit

made no showing that defendant Houghnon did not take her allegations seriously.

Rather, his investigation was significantly hampered because she refused to disclose

pertinent information, apparently because Ms. Coit and the victim she spoke for

                                            3
feared being placed in a segregation unit if they were identified as victims or

informants. Ms. Coit admits she did not identify herself as a sexual assault victim.

The investigation yielded no corroborating evidence, and nothing in the record

supports the conclusion that defendant Houghnon was aware that Ms. Coit faced a

substantial risk of harm.

      On the retaliation claim, the district court found that the underlying conduct

Ms. Coit complained of—being placed in the segregation unit before being

transferred to another prison—did not amount to disciplinary action because it was

done for her own safety after she finally did identify herself as the victim of sexual

assaults. In other words, Ms. Coit did not make any showing that this action was a

form of retaliation for her exercise of her rights by reporting sexual assaults.

See Estate of DiMarco v. Wyo. Dep’t of Corr., 473 F.3d 1334, 1342 (10th Cir. 2007)

(upholding an inmate’s placement in segregation for safety reasons).

      Ms. Coit’s Eighth Amendment claim was based on the alleged denial of

adequate medical care by defendant Shoemaker in her role as the Deputy Director of

Prisons, Clinical Services. However, it was not defendant Shoemaker’s

responsibility to make specific medical decisions or give specific medical

instructions with respect to individual prisoners. The district court rejected this claim

because defendant Shoemaker did not provide medical care to Ms. Coit and she made

no showing that defendant Shoemaker was aware of her specific medical needs.

See Johnson v. Mullin, 422 F.3d 1184, 1186 (10th Cir. 2005) (“To be held liable

under § 1983 for deliberate indifference, an official must both be aware of facts from

                                            4
which the inference could be drawn that substantial risk of serious harm exists, and

[the official] must also draw the inference.” (internal quotation marks omitted)).

Thus, defendant Shoemaker was entitled to qualified immunity on this claim.

       To the extent Ms. Coit alleged that she was deprived of medical care in

retaliation for reporting sexual assaults, the district court found there was no

evidence that defendant Shoemaker, an administrator whose office was in a different

location from where Ms. Coit was imprisoned and never met Ms. Coit, was even

aware of her complaints. See id. Therefore, Ms. Coit failed to show that retaliation

was a motivating factor in any of defendant Shoemaker’s decisions, and Ms. Coit

failed to state a retaliation claim against her.

II. Standard of Review

       We review de novo a grant of summary judgment, applying the same legal

standard as the district court. United States v. Botefuhr, 309 F.3d 1263, 1270

(10th Cir. 2002). Summary judgment is appropriate if the moving party shows “there

is no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). Once the moving party meets its initial

burden of demonstrating the absence of a genuine issue of material fact, the burden

shifts to the nonmoving party to set forth specific facts showing that there is a

genuine issue for trial. See Schneider v. City of Grand Junction Police Dep’t,

717 F.3d 760, 767 (10th Cir. 2013). We view the facts in the light most favorable to

the nonmoving party and draw all reasonable inferences in her favor. Tabor v. Hilti,

Inc., 703 F.3d 1206, 1215 (10th Cir. 2013).

                                             5
III. Analysis

      Ms. Coit fails to make any showing that there is a genuine issue for trial or that

the record does not support the district court’s conclusions. On the failure-to-protect

claim, she admits that while she was at La Vista Correctional Facility she did not tell

defendant Houghnon that she was a victim of sexual assault, nor did she disclose the

names of the other individuals involved in the alleged assaults. With respect to the

other defendants, she points to no specific acts which would support their personal

participation in failing to protect her. On the retaliation claim, she points to no

evidence that she was placed in segregation for reasons other than her own safety.

And on her Eighth Amendment claim, she points to no evidence that defendant

Shoemaker was aware of her individual medical needs or her complaints.

      Finding no error, we affirm the district court’s determinations for substantially

the same reasons stated in the summary judgment order. To the extent Ms. Coit

attempts to raise issues here that were not before the district court, she makes no

argument for plain error; therefore, we decline to consider those issues. See Richison

v. Ernest Group, Inc., 634 F.3d 1123, 1131 (10th Cir. 2011) (stating that “the failure

to argue for plain error and its application on appeal . . . marks the end of the road for

an argument for reversal not first presented to the district court”).




                                            6
IV. Conclusion

      The judgment is affirmed.

      Ms. Coit’s motion to proceed in forma pauperis is granted. Her motions

seeking appointment of counsel are denied.


                                         Entered for the Court


                                         Jerome A. Holmes
                                         Circuit Judge




                                         7